PER CURIAM.
Appellant sued for goods sold and delivered and services rendered to appellee. In response thereto appellee pleaded an affirmative defense that the goods were defective and counterclaimed for damages incurred as a result of the defective goods. The trial court found the appellant was entitled to recover $3,270.50 on its complaint; that appellee was entitled to recover $5,442.99 on its counterclaim. The trial court, therefore, entered final judgment for appellee for $2,172.49.
Appellant contends that neither the pleadings nor the proof support the final judgment. Our study of the briefs and record compels us to disagree. We find both the pleadings and the proof adequate to support the judgment.
Accordingly, the judgment appealed from is affirmed.
LETTS, C. J., and DOWNEY and MOORE, JJ., concur.